BlaND, Judge,
delivered the opinion of the court:
The United .States has appealed from the judgment of the Board of General Appraisers (Chas. P. McClelland, G. A., dissenting), which sustained protests of importers to the assessment by the collector of duty on woolen bootees at 50 per centum ad valorem and 45 cents per pound under paragraph 1114 of the act of 1922, and which holds them to be dutiable under paragraph 1405.
*553The merchandise consisted of woolen bootees wholly composed of wool yarn, knitted, and intended to coyer the feet of infants. The bootees had no defined soles.
The merchandise and the issues, as we understand it, are identical with those passed upon by this court in the case of United States v. Kahn & Co., 13 Ct. Cust. Appls. 57, T. D. 40881, wherein this court held paragraph 1405 covered “only such boots, shoes, and other footwear as were manufactured with uppers and soles, and that there should be on inspection some visible line of demarcation between such uppers and soles in each instance.”
Under the authority of the above case the judgment of the Board of General Appraisers is reversed.